              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                       ROANOKE DIVISION

WILLIAM R. COUCH, ET AL.,                  )
                                           )
                                           )
                 Plaintiffs,               )     Case No. 7:18CV00049
                                           )
v.                                         )          JUDGMENT
                                           )
HAROLD CLARKE, ET AL.,                     )     By: James P. Jones
                                           )     United States District Judge
                Defendants.                )


     Summary Judgment having been granted, it is ADJUDGED AND

ORDERED that judgment is rendered in favor of defendants.

     The clerk shall close the case.

                                         ENTER: March 29, 2019

                                         /s/ James P. Jones
                                         United States District Judge
